Title: From Alexander Hamilton to John Jay, 11 June 1801
From: Hamilton, Alexander
To: Jay, John


New York June 11, 1801
Dr Sir
Mr. Davies, who appreciates your character as he ought, having expressed a desire to be personally acquainted with you, I promised him a letter of introduction. I comply with this promise with the greater pleasure, as the impressions which this Gentleman has made upon me induce me to believe that you will be glad of the opportunity of making his acquaintance. He is Attorney of the UStates for the District of Kentucke, and I am indebted to Chief Justice Marshall for the favour of his being introduced to me.
With true respect & regard   I have the honor to remain   Sir   Yr Obed ser
A Hamilton
His Excellency Governor Jay
